Exhibit 10.2

GUARANTY

THIS GUARANTY, dated as of August 19, 2016, (this “Guaranty”), is made by
PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the “Guarantor”) in favor of
JPMorgan Chase Bank, N.A. (“Chase”).

Recitals

Pursuant to the Master Repurchase Agreement, dated as of August 19, 2016 (as
supplemented, amended or restated from time to time, the “Repurchase
Agreement”), by and between Chase and PennyMac Loan Services, LLC (the
“Seller”), Chase has agreed to purchase certain Mortgage Loans from the Seller
and the Seller has agreed to repurchase such Mortgage Loans upon the terms and
subject to the conditions set forth therein.

It is a condition precedent to the obligation of Chase to purchase Mortgage
Loans from the Seller under the Repurchase Agreement that Guarantor shall have
executed and delivered this Guaranty to Chase.

Guaranty and Agreements

For good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties hereby agree as follows:

1.Defined Terms. All capitalized terms defined in the Repurchase Agreement and
used, but not defined differently, in this Guaranty have the same meanings here
as there.

“Chase”, “Guarantor” and “Guaranty” are defined in the preamble.

“Change in Control” means either of the following events (a) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock (or equivalent equity interests) of Guarantor at any time if after
giving effect to such acquisition such Person or Persons owns fifty percent
(50%) or more of such outstanding voting stock (or equivalent equity interests).

“Expiration Date” is defined in Section 2(c).

“Foreign Buyer” is defined in Section 4(e)(ii)(4).

“Guarantor Event of Default” is defined in Section 11.

“Indirect” is defined in Section 4(d)(2).

“IRS” is defined in Section 4(e)(ii)(4).

“Material Adverse Effect” means (a) a material adverse change in the financial
condition of Guarantor since the effective date of the most recent financial
statements of Guarantor delivered





 

--------------------------------------------------------------------------------

 



to Buyer, (b) a material impairment of the ability of Guarantor to perform under
this Guaranty and to avoid a breach or default hereunder or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
this Guaranty against Guarantor.

“Obligations” means the obligations and liabilities of the Seller and Guarantor
to Chase, arising under, or out of or in connection with the Repurchase
Agreement, this Guaranty or any other Transaction Document, whether on account
of covenants, Repurchase Prices, Margin Deficits, Price Differential, Required
Amounts, Income, escrow payments, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to Chase that are required to be paid by the Seller pursuant to the
terms of the Transaction Documents) or otherwise and whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred.

“Other Taxes” is defined in Section 4(e)(ii)(2).

“Plans” is defined in Section 3(n).

“Repurchase Agreement” and “Seller” are defined in the recitals.

“Taxes” is defined in Section 4(e)(ii)(1).

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guaranty refer to this Guaranty as a whole and not to any
particular provision, and Section references are to Sections of this Guaranty
unless otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

2.Guaranty.  

(a) Unconditional Payment Guaranty.  Guarantor hereby unconditionally and
irrevocably guarantees to Chase and its successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Seller of the
Obligations when due, whether at their stated maturity, by acceleration or
otherwise

(b) Costs of Enforcement and Collection.  Guarantor further agrees to pay any
and all expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by Chase in enforcing
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
Obligations are paid in full, notwithstanding that from time to time prior
thereto the Seller may be free from any Obligations.

(c) Liability Unaffected by Certain Payments; Guarantor Remains Liable.  No
payment or payments made by Seller, Guarantor, any other guarantor or any other
Person, or received or collected by Chase from Seller, Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to





2

--------------------------------------------------------------------------------

 



time in reduction of or in payment of the Obligations, shall be deemed to
modify, reduce, release or otherwise affect the liability of Guarantor
hereunder.  Guarantor shall remain liable for the Obligations until (i) the
Obligations are satisfied and paid in full and (ii) the earlier to occur of (a)
expiration of the Repurchase Agreement and the other Transaction Documents or
(b) termination of the Repurchase Agreement and the other Transaction Documents
(such date, the “Expiration Date”), notwithstanding any payment or payments
referred to in the foregoing sentence other than payments made by Guarantor in
respect of the Obligations or payments received or collected from Guarantor in
respect of the Obligations.

(d)Notify Chase of Purpose of Payments Made.  Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to Chase on account of
its liability hereunder, it will notify Chase in writing that such payment is
made under this Guaranty for such purpose.

3.Representations, Warranties and Covenants of Guarantor. Guarantor hereby
represents, warrants and covenants (which representations and warranties, except
as otherwise specifically provided, will be deemed republished concurrently with
each purchase Transaction under the Repurchase Agreement) that:

(a) Organization and Good Standing.    Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction under which it
was organized, has full legal power and authority to own its property and to
carry on its business as currently conducted, and is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary, except in jurisdictions, if
any, where a failure to be in good standing has no Material Adverse Effect.  For
the purposes hereof, “good standing” includes qualification for any and all
licenses and payment of any and all taxes required in the jurisdiction of its
organization and in each jurisdiction in which Guarantor transacts business. 

(b) Authority and Capacity.  Guarantor has all requisite power, authority and
capacity to enter into this Guaranty and to perform the obligations required of
Guarantor hereunder.  This Guaranty constitutes a valid and legally binding
agreement of Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, conservatorship and similar laws, and by equitable
principles.  No consent, approval, authorization, license or order of or
registration or filing with, or notice to, any Governmental Authority is
required under state or federal law prior to the execution, delivery and
performance of or compliance by Guarantor with this Guaranty.

(c) No Conflict.  Neither the execution and delivery of this Guaranty, nor the
consummation of the transactions contemplated by this Guaranty, nor compliance
with its terms and conditions, shall conflict with or result in the breach of,
or constitute a default under, or result in the creation or imposition of (i)
any lien, charge or encumbrance of any nature upon the properties or assets of
Guarantor, (ii) any mortgage, indenture, deed of trust, loan or credit
agreement, other guaranty or other agreement or instrument to which Guarantor is
now a party or by which it is bound (other than this Guaranty) or (iii) any of
the terms, conditions or provisions of Guarantor’s charter or by-laws or any
similar organizational documents of Guarantor.





3

--------------------------------------------------------------------------------

 



(d) Performance.  Guarantor does not believe, nor does Guarantor have any reason
or cause to believe, that Guarantor cannot perform each and every covenant
contained in this Guaranty.

(e) Ordinary Course Transaction.  Performance of Guarantor’s obligations under
this Guaranty is in the ordinary course of Guarantor’s business.

(f) Litigation; Compliance with Laws.  There is no Litigation pending or, to
Guarantor’s knowledge threatened, that might have a Material Adverse
Effect.  Guarantor has not violated any Requirement of Law applicable to
Guarantor that could reasonably be expected to have a Material Adverse Effect.

(g) Statements Made.  The information, reports, financial statements, exhibits
and schedules furnished in writing by or on behalf of Guarantor to Chase in
connection with the negotiation, preparation or delivery of this Guaranty or
included herein or delivered pursuant hereto, when taken as a whole, do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of Guarantor to
Chase in connection with this Guaranty and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect, or
(in the case of projections) based on reasonable estimates, on the date as of
which such information is stated or certified.  There is no fact known to a
Responsible Officer of Guarantor that, after due inquiry, could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein,
in a report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to Chase for use in connection with the transactions
contemplated hereby.

(h) Solvency.  As of the date hereof and immediately after giving effect to each
Transaction under the Repurchase Agreement, the fair value of the assets of
Guarantor is greater than the fair value of Guarantor’s liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on Guarantor’s financial statements in accordance with
GAAP), and Guarantor is not insolvent (as defined in 11 U.S.C. § 101(32)), is
able to pay its debts as they mature and does not have an unreasonably small
capital to engage in the business in which it is engaged and proposes to
engage.  Guarantor does not intend to incur, or believe that it has incurred,
debts beyond its ability to pay as they mature.  Guarantor is not contemplating
the commencement of insolvency, bankruptcy, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of Guarantor or any of its assets.

(i) Financial Condition.  Guarantor’s balance sheet and statement of income and
cash flows heretofore furnished to Chase fairly present in all material respects
the financial condition of Guarantor as of their respective dates and the
results of Guarantor’s operations for the periods ended on their respective
dates.  As of such dates, Guarantor had no known material liabilities, direct or
indirect, fixed or contingent, matured or unmatured, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against on, said balance sheets and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of Guarantor except as





4

--------------------------------------------------------------------------------

 



heretofore disclosed to Chase in writing.  Said financial statements were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved.  Since the date of the most recently-provided financial
statements, no event or events have occurred that have had a Material Adverse
Effect, nor is a Responsible Officer of Guarantor aware of any state of facts
particular to Guarantor that (with or without notice or lapse of time or both)
could reasonably be expected to have a Material Adverse Effect.

(j) Regulation U.  Guarantor is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any sales
made under the Repurchase Agreement will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

(k) Investment Company Act.  Guarantor is not an “investment company” or
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(l) Agreements.  Guarantor is not a party to any agreement, instrument or
indenture, or subject to any restriction, materially adversely affecting its
business, operations, assets or financial condition, except as disclosed in the
financial statements referred to in Section 3(g).  Guarantor is not in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default would, or could reasonably be expected to, have a Material Adverse
Effect.  As of the date of this Guaranty, no holder of any Debt of Guarantor has
given notice of any alleged default thereunder, or, if given, the same has been
cured or will be cured by Guarantor within the cure period provided therein, or
has been waived in writing by such holder.  No liquidation or dissolution of
Guarantor and no receivership, insolvency, bankruptcy, reorganization or other
similar proceedings relative to Guarantor or any of Guarantor’s property is
pending or, to the knowledge of any Responsible Officer of Guarantor,
threatened.

(m) Title to Properties.  Guarantor has good, valid, insurance (in the case of
real property) and marketable title to all of its properties and assets (whether
real or personal, tangible or intangible) reflected on the financial statements
delivered pursuant to Section 4(g)4(g).

(n) ERISA.  All plans of a type described in Section 3(3) of ERISA (“Plans”) in
respect of which Guarantor is an “employer,” as defined in Section 3(5) of
ERISA, are in substantial compliance with ERISA, and none of such Plans is
insolvent or in reorganization, has an accumulated or waived funding deficiency
within the meaning of Section 412 of the Internal Revenue Code, and Guarantor
has not incurred any material liability (including any material contingent
liability) to or on account of any such Plan pursuant to Sections 4062, 4063,
4064, 4201 or 4204 of ERISA; and no proceedings have been instituted to
terminate any such Plan, and no condition exists which presents a material risk
to Guarantor of incurring a liability to or on account of any such Plan pursuant
to any of the foregoing Sections of ERISA.  No Plan or trust forming a part
thereof has been terminated since December 1, 1974.

(o) Proper Names.  Guarantor does not operate in any jurisdiction under a trade
name,





5

--------------------------------------------------------------------------------

 



division, division name or name other than those names previously disclosed in
writing by Guarantor to Chase, and all such names are utilized by Guarantor only
in the jurisdiction(s) identified in such writing.

(p) No Undisclosed Liabilities.  Other than as disclosed in the most current
financial statements delivered to Buyer, Guarantor does not have any liabilities
or Debt, direct or contingent.  This representation initially refers to the
financial statements referred to in Section 3(i) and will be deemed republished
concurrently with delivery to Buyer of updated financial statements pursuant to
Sections 4(g)(i) and 4(g)(ii).

(q) Tax Returns and Payments.  All federal, state and local income, excise,
property and other tax returns required to be filed with respect to Guarantor in
any jurisdiction have been filed on or before the due date thereof (plus any
applicable extensions); all such returns are true and correct; all taxes,
assessments, fees and other governmental charges upon Guarantor, and upon
Guarantor’s property, income or franchises, which are due and payable have been
paid, including, without limitation, all FICA payments and withholding taxes, if
appropriate, other than those which are being contested in good faith by
appropriate proceedings, diligently pursued and as to which Guarantor has
established adequate reserves determined in accordance with GAAP consistently
applied.  The amounts reserved, as a liability for income and other taxes
payable, in the financial statements described in Section 3(i) are sufficient
for payment of all unpaid federal, state and local income, excise, property and
other taxes, whether or not disputed, of Guarantor, accrued for or applicable to
the period and on the dates of such financial statements and all years and
periods prior thereto and for which Guarantor may be liable in Guarantor’s own
right or as transferee of the assets of, or as successor to, any other Person.

(r) Subsidiaries.  Guarantor has not issued, and does not have outstanding, any
warrants, options, rights or other obligations to issue or purchase any shares
of its capital stock or other securities.  The outstanding shares of capital
stock or other indicia of equity of Guarantor have been duly authorized and
validly issued and are fully paid and non-assessable.

(s) Place of Business and Formation.  As of the date of this Guaranty, the
principal place of business of Guarantor is 6101 Condor Dr., Third Floor,
Moorpark, California 93021.  As of the date hereof, and during the four (4)
months immediately preceding that date, (i) the chief executive office of
Guarantor and the office where Guarantor’s financial books and records relating
to Guarantor’s property and all contracts relating thereto and all accounts
arising therefrom are kept is and has been located at that address.

4.Covenants of Guarantor.  Guarantor hereby covenants with Chase as follows:

(a) Maintenance of Existence; Conduct of Business.  Guarantor will preserve and
maintain its corporate or other existence in good standing.  Whether Guarantor
is a corporation, partnership, limited liability company or another type of
entity, Guarantor will (i) maintain all of Guarantor’s rights, privileges,
licenses and franchises necessary in the normal conduct of Guarantor’s business
and conduct such business in an orderly and efficient manner, (ii) keep adequate
books and records of Guarantor’s business activities and (iii) make no material
change in the nature or character of Guarantor’s business. 





6

--------------------------------------------------------------------------------

 



(b) Compliance with Applicable Laws.  Guarantor will comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, a breach of which could materially adversely affect
Guarantor’s business, operations, assets or financial condition, except where
contested in good faith and by appropriate proceedings, and with sufficient
reserves established therefor.

(c) Inspection of Properties and Books.  Guarantor will permit authorized
representatives of Chase to (a) discuss the business, operations, assets and
financial condition of Guarantor with Guarantor’s officers, employees and
accountants and to examine Guarantor’s books of account, records, reports and
other papers and make copies or extracts thereof and (b) inspect all of
Guarantor’s property and all related information and reports at Guarantor’s
expense, all at such reasonable times as Chase may request.  Guarantor will
provide Guarantor’s accountants with a photocopy of this Guaranty promptly after
the execution hereof and will instruct such accountants to answer candidly any
and all questions that the officers of Chase or any authorized representatives
of Chase may address to them in reference to the financial condition or affairs
of Guarantor.  Guarantor may have Guarantor’s representatives in attendance at
any meetings between the officers or other representatives of Chase and
Guarantor’s accountants held in accordance with this authorization.

(d) Notices.  During the period of this Guaranty, Guarantor will promptly notify
Chase of the occurrence of any of the following and provide such additional
documentation and cooperation as Chase may request with respect to any of the
following:

(1) any change in Guarantor’s business address or telephone number;

(2) Any merger, consolidation or reorganization of Guarantor, or any changes in
Guarantor’s ownership, or ownership of Guarantor’s business, by direct or
indirect means.  “Indirect” means any change in ownership of a controlling
interest of Guarantor’s direct or indirect corporate parent, if any;

(3) any change of Guarantor’s name;

(4) any significant adverse change in Guarantor’s financial position;

(5) entry of any court judgment or regulatory order in which Guarantor may be
required to pay a claim or claims which could have a Material Adverse Effect;

(6) the filing of any petition, claim or lawsuit against Guarantor which could
reasonably be expected to have a Material Adverse Effect;

(7) Guarantor admits to committing, or is found to have committed, a material
violation of any law, regulation or order relating to its business operations;

(8) the initiation of any investigations, audits, examinations or reviews of
Guarantor by an Agency, any local, state or federal agency or any trade
association or consumer advocacy group relating to the business operations of
Guarantor with the exception of normally scheduled audits or examinations by
Guarantor’s regulators;





7

--------------------------------------------------------------------------------

 



(9) any disqualification or suspension of Guarantor by an Agency, including any
notification or knowledge from any source of any disqualification or suspension,
or any warning of any such disqualification or suspension or impending or
threatened disqualification or suspension;

(10) the filing, recording or assessment of any federal, state or local tax Lien
against Guarantor;

(11) the occurrence of any Guarantor Event of Default or the occurrence of any
default under this Guaranty and continuation thereof for five (5) days; or

(12) any other action, event or condition of any nature that has or could
reasonably be expected to have a Material Adverse Effect or that, with or
without notice or lapse of time or both, will constitute a default under any
other agreement, instrument or indenture to which Guarantor is a party or to
which Guarantor’s properties or assets may be subject.

(e) Payment of Debt, Taxes, Etc.

(i)      Pay Taxes.  Guarantor shall pay and perform all material obligations
and material Debt of Guarantor in accordance with its terms, and pay and
discharge or cause to be paid and discharged all taxes, assessments and
governmental charges or levies imposed on Guarantor or on its income, receipts
or properties, before the same shall become past due, as well as all lawful
claims for labor, materials or supplies or otherwise which, if unpaid, might
become a Lien or charge upon such properties or any part thereof; provided that
Guarantor shall not be required to pay obligations, Debt, taxes, assessments or
governmental charges or levies or claims for labor, materials or supplies for
which Guarantor shall have obtained an adequate bond or adequate insurance or
which are being contested in good faith and by proper proceedings that are being
reasonably and diligently pursued, if such proceedings do not involve any
likelihood of the sale, forfeiture or loss of any such property or any interest
therein while such proceedings are pending; and provided further that book
reserves adequate under GAAP shall have been established with respect thereto.

(ii)      Payments Free and Clear; Other Taxes; Indemnity; Foreign Buyers;
Provisions Survive Termination.

(1)All payments made by Guarantor under this Guaranty shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority, excluding taxes imposed on (or
measured by) its net income (however denominated) or capital, branch profits
taxes, franchise taxes or any other tax imposed on the net income by the United
States, a state or a foreign jurisdiction under the laws of which Chase is
organized or of its applicable lending office, or any political subdivision
thereof (collectively, “Taxes”), all of which shall be paid by Guarantor for
Guarantor’s own account not later than the date when due.  If Guarantor is
required by Requirement of Law to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or





8

--------------------------------------------------------------------------------

 



withheld to the appropriate Governmental Authority not later than the date when
due; (c) deliver to Chase, promptly, original tax receipts and other evidence
satisfactory to Chase of the payment when due of the full amount of such Taxes
and (d) pay to Chase such additional amounts as may be necessary so that such
Chase receives, free and clear of all Taxes, a net amount equal to the amount it
would have received under this Guaranty, as if no such deduction or withholding
had been made.

(2) In addition, Guarantor agrees to pay to the relevant Governmental Authority
in accordance with all applicable Requirements of Law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by the United States or any taxing
authority thereof or therein that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Guaranty (“Other Taxes”).

(3) Guarantor agrees to indemnify Chase for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
Taxes of any kind imposed by any jurisdiction on amounts payable under this
Guaranty, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, provided that Chase shall have provided
Guarantor with evidence, reasonably satisfactory to Guarantor, of payment of
Taxes or Other Taxes, as the case may be.

(4) Any assignee of Chase that is not incorporated or otherwise created under
the laws of the United States, any State thereof, or the District of Columbia (a
“Foreign Buyer”) shall provide Guarantor with properly completed United States
Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI or any successor form
prescribed by the IRS, certifying that such Foreign Buyer is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest or certifying that
the income receivable pursuant to this Guaranty is effectively connected with
the conduct of a trade or business in the United States on or prior to the date
upon which each such Foreign Buyer becomes a purchaser of Mortgage Loans under
the Repurchase Agreement.  Each Foreign Buyer will resubmit the appropriate form
on the earliest of (x) the third anniversary of the prior submission or (y) on
or before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Foreign Buyer as defined in Treas. Reg.
Section 1.1441(e)(4)(ii)(D).  For any period with respect to which a Foreign
Buyer has failed to provide Guarantor with the appropriate form or other
relevant document pursuant to this subparagraph (unless such failure is due to a
change in any Requirement of Law occurring subsequent to the date on which a
form originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under this Section 4(e)
with respect to Taxes imposed by the United States; provided that should a
Foreign Buyer which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, Guarantor
shall take such steps as such Foreign Buyer shall reasonably request to assist
such Foreign Buyer to recover such Taxes.

(5) Without prejudice to the survival or any other agreement of Guarantor
hereunder, the agreements and obligations of Guarantor contained in this Section
4(e) shall survive the termination of this Guaranty.  Nothing contained in this
Section 4(e) shall require Chase to





9

--------------------------------------------------------------------------------

 



make available any of its tax returns or other information that it deems to be
confidential or proprietary.

(f) Insurance.  Guarantor shall maintain (a) errors and omissions insurance or
mortgage impairment insurance and blanket bond coverage, with such companies;
(b) liability insurance and fire and other hazard insurance on its properties,
with responsible insurance companies approved by Chase, in such amounts and
against such risks as is customarily carried by similar businesses operating in
the same vicinity; and (c) within thirty (30) days after notice from Chase,
obtain such additional insurance as Chase shall reasonably require, all at the
sole expense of Guarantor.  Photocopies of such policies shall be furnished to
Chase without charge upon obtaining such coverage or any renewal of or
modification to such coverage.

(g) Financial Statements and Other Reports.

(i)      As soon as available and in any event not later than thirty (30) days
after the end of each calendar month, statements of income and changes in
stockholders’ equity and cash flow of Guarantor and its Subsidiaries on a
consolidated basis for the immediately preceding month, and related balance
sheet as at the end of the immediately preceding month, all in reasonable
detail, prepared in accordance with GAAP applied on a consistent basis, and
certified as to the fairness of presentation by a Responsible Officer of
Guarantor, subject, however, to normal year-end audit adjustments;

(ii)     As soon as available and in any event not later than ninety (90) days
after the end of each fiscal year of Guarantor, statements of income, changes in
stockholders’ equity and cash flows of Guarantor and its Subsidiaries on a
consolidated basis for the preceding fiscal year, the related balance sheet as
at the end of such year (setting forth in comparative form the corresponding
figures for the preceding fiscal year), all in reasonable detail, prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved, and accompanied by an opinion in form and substance satisfactory to
Chase and prepared by an accounting firm reasonably satisfactory to Chase, or
other independent certified public accountants of recognized standing selected
by Guarantor and acceptable to Chase, as to said financial statements and a
certificate signed a Responsible Officer of Guarantor stating that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of, or for, such year;

(iii)    From time to time, with reasonable promptness, such further information
regarding the business, operations, properties or financial condition of
Guarantor as Chase may reasonably request.

(h) Use of Chase’s Name.  Guarantor shall confine its use of Chase’s logo and
the “Chase” and “JPMorgan” names to those uses specifically authorized by Chase
in writing.

(i) Transactions with Affiliates.  Guarantor will not and will not permit any of
its Subsidiaries to enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any of Guarantor’s Affiliates unless such transaction is (a)
otherwise permitted under this Guaranty or the Repurchase Agreement, (b)





10

--------------------------------------------------------------------------------

 



in the ordinary course of Guarantor’s or such Subsidiary’s business and (c) upon
fair and reasonable terms no less favorable to Guarantor or such Subsidiary than
it would obtain in a comparable arm’s-length transaction with a Person which is
not an Affiliate.

(j) Further Assurances.  Guarantor agrees to do such further acts and things and
to execute and deliver to Chase such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by Chase to carry
into effect the intent and purposes of this Guaranty or to better assure and
confirm unto Chase its rights, powers and remedies hereunder.

5.      Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, Guarantor hereby irrevocably authorizes Chase or any of its
Affiliates at any time and from time to time without notice to Guarantor, any
such notice being expressly waived by Guarantor, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Chase or any of its
Affiliates to or for the credit or the account of Guarantor, or any part thereof
in such amounts as Chase may elect, against and on account of the obligations
and liabilities of Guarantor to Chase hereunder and claims of every nature and
description of Chase or any of its Affiliates against Guarantor, in any
currency, whether arising hereunder, under the Repurchase Agreement or under any
other Transaction Document, as Chase may elect, whether or not Chase has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured.  Chase shall notify Guarantor promptly of any such
setoff and the application made by Chase; provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of Chase and its Affiliates under this Section are in addition to other rights
and remedies (including without limitation, other rights of setoff) which Chase
and its Affiliates may have.

6.      No Subrogation. Notwithstanding any payment or payments made by
Guarantor hereunder or any setoff or application of funds of Guarantor by Chase
or any of its Affiliates, Guarantor shall not be entitled to be subrogated to
any of the rights of Chase against the Seller or any other guarantor or any
collateral security or guarantee or right of offset held by Chase for the
payment of the Obligations, nor shall Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by Guarantor hereunder, until all amounts owing to Chase by the
Seller on account of the Obligations are paid and satisfied in full and the
Repurchase Agreement is terminated.  If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid and satisfied in full, such amount shall be held by Guarantor
in trust for Chase, segregated from other funds of Guarantor, and, forthwith
upon receipt by Guarantor, shall be turned over to Chase in the exact form
received by Guarantor (duly indorsed by Guarantor to Chase, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Chase may determine.

7.      Amendments, Etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Chase may be rescinded and
any of the Obligations continued, and the Obligations, or





11

--------------------------------------------------------------------------------

 



the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by Chase,
and the Repurchase Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Chase may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Chase for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Chase shall not have any obligation to protect, secure, perfect or
insure any lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  When making any demand hereunder
against Guarantor, Chase may, but shall be under no obligation to, make a
similar demand on the Seller or any other guarantor, and any failure by Chase to
make any such demand or to collect any payments from the Seller or any such
other guarantor or any release of the Seller or such other guarantor shall not
relieve Guarantor of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of Chase against Guarantor.  For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

8.      Waiver of Rights. Guarantor waives any and all notice of any kind
including, without limitation, notice of the creation, renewal, extension or
accrual of any of the Obligations, and notice of or proof of reliance by Chase
upon this Guaranty or acceptance of this Guaranty; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guaranty; and all
dealings between the Seller and Guarantor, on the one hand, and Chase, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.  Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Seller or Guarantor with respect to the Obligations.  Guarantor
waives every right and defense to which it may be entitled by virtue of any
suretyship or similar law, including, without limitation, failure of
consideration, fraud by or affecting any Person, usury, forgery, breach of
warranty, failure to satisfy any requirement of the statute of frauds, running
of any statute of limitation, accord and satisfaction and any defense based on
election of remedies of any type.  In addition, Guarantor waives any requirement
that Chase exhaust any right, power or remedy or proceed against the Seller.

9.      Guaranty Absolute and Unconditional. Guarantor understands and agrees
that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Seller of the Obligations and not of their collection or collectability only and
is in no way conditioned upon any requirement that Chase first attempt to
collect any of the obligations from the Seller, without regard to (a) the
validity, regularity or enforceability of the Repurchase Agreement or any other
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Chase, (b) any defense, setoff, deduction, abatement,
recoupment, reduction or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against Chase or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Seller or Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of





12

--------------------------------------------------------------------------------

 



the Seller from the Obligations, or of Guarantor from this Guaranty, in
bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against Guarantor, Chase may, but shall be under no obligation to,
pursue such rights, powers, privileges and remedies as it may have against the
Seller or any other Person or against the Mortgage Assets or any other
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by Chase to pursue such other rights or
remedies or to collect any payments from the Seller or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Seller or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
Guarantor of any liability hereunder, and shall not impair or affect the rights,
powers, privileges and remedies, whether express, implied or available as a
matter of law or equity, of Chase against Guarantor.  This Guaranty shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon Guarantor and the successors and assigns thereof, and shall inure
to the benefit of Chase, and its successors, indorsees, transferees and assigns,
until all of the Obligations and the obligations of Guarantor under this
Guaranty shall have been satisfied by performance and payment in full and the
Repurchase Agreement and the other Transaction Documents shall have been
terminated, notwithstanding that from time to time during the term of the
Repurchase Agreement the Seller may be free from any Obligations.

10.      Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, Guarantor agrees that, as
between Guarantor and Chase, the Obligations may be declared to be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by Guarantor for
purposes of this Guaranty.

11.      Guarantor Events of Default.  The following events each constitutes a
“Guarantor Event of Default” which shall also be deemed to be an Event of
Default under the Repurchase Agreement:

(a) Guarantor shall default in the payment of any amount required to be paid by
it under this Guaranty; or

(b) any representation or warranty made by Guarantor in connection with this
Guaranty or contained herein is inaccurate or incomplete in any material respect
on or as of the date made or hereafter becomes untrue; or

(c) Guarantor shall fail to observe or perform any other duty, responsibility or
obligation contained in the Transaction Documents (other than the other
Guarantor Events of Default identified elsewhere in this Section 11) and such
failure to observe or perform shall continue unremedied for a period of five (5)
days; or

(d) any Act of Insolvency by or in respect of Guarantor occurs; or

(e) one or more judgments or decrees are entered against Guarantor involving
claims of Ten Million Dollars ($10,000,000) in the aggregate, not paid or not
fully covered by insurance,





13

--------------------------------------------------------------------------------

 



and all such judgments or decrees are not vacated, discharged, or stayed or
bonded pending appeal within thirty (30) days from entry thereof; or

(f) there is a default under any agreement, if any, that Guarantor or any of its
Affiliates or Subsidiaries has with Chase or any of its Affiliates or
Subsidiaries and that relates to Debt to Chase or any of its Affiliates or
Subsidiaries of One Million Dollars ($1,000,000) or more; or

(g) Guarantor fails to pay when due any other Debt of Ten Million Dollars
($10,000,000) or more beyond any period of grace provided, or there occurs any
breach or default with respect to any material term of any other Debt if the
effect of such failure, breach or default is to cause, or to permit the holder
or holders thereof (or a trustee on behalf of such holder or holders) to cause,
Debt of Guarantor of Ten Million Dollars ($10,000,000) or more to become or be
declared due prior to its stated maturity (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or

(h) any one or more events have occurred that have had a Material Adverse
Effect; or

(i) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the assets of Guarantor, or shall have taken any action to
displace the management of Guarantor or to curtail its authority in the conduct
of the business of Guarantor, and such action shall not have been discontinued
or stayed within thirty (30) days; or

(j) this Guaranty ceases to be in full force and effect, or Guarantor’s material
obligations under this Guaranty shall cease to be in full force and effect, or
Guarantor shall contest the enforceability thereof; or

(k) any Change in Control of Guarantor or Guarantor’s business shall have
occurred without Chase’s prior consent or a material change in the management of
Guarantor shall have occurred which has not been approved by Chase; or

(l) the initiation of any investigation of Guarantor by any state or federal
agency, that is reasonably likely to have a material adverse effect on
Guarantor’s ability to perform its obligations under this Guaranty; or

(m) any other event shall occur with respect to Guarantor that Chase determines,
in its sole discretion, has had a Material Adverse Effect.

12.      Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Chase upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Seller or Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.





14

--------------------------------------------------------------------------------

 



13.      Payments. Guarantor hereby guarantees that payments hereunder will be
paid to Chase without deduction, abatement, recoupment, reduction, setoff or
counterclaim in U.S. Dollars in accordance with the wiring instructions of
Chase.

14.      Notices. All notices, requests and other communications provided for
herein (including without limitation any modifications of, or waivers, requests
or consents under, this Guaranty) shall be given or made in writing (including
without limitation by email or telecopy) and delivered to the intended recipient
at the “Address for Notices” specified on the signature page hereto; or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. All such communications shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee.

15.      Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16.      Integration. This Guaranty and the other Transaction Documents
represent the agreement of Guarantor with respect to the subject matter hereof
and thereof and there are no promises or representations by Chase relative to
the subject matter hereof or thereof not reflected herein or therein.

17.      Amendments in Writing; No Waiver; Cumulative Remedies.  

(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Chase; provided that any provision of this Guaranty may be waived
in writing by Chase.

(b) Chase shall not be deemed by any act (except by a written instrument
pursuant to Section 17(a)), delay, indulgence, omission or otherwise be deemed
to have waived any right, power, privilege or remedy hereunder or to have
acquiesced in any Default or Event of Default, Guarantor Event of Default, or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Chase, any right, power, remedy or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power, remedy or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Chase of any right, power, privilege or remedy hereunder
on any one occasion shall not be construed as a bar to any right, power,
privilege or remedy which Chase would otherwise have on any future occasion.

(c) The rights, powers, privileges and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights, powers, privileges or remedies provided by law.

18.      Subordination of Seller’s Obligations to Guarantor.  Guarantor agrees
that if, for any reason whatsoever, Seller is now or hereafter becomes liable,
obligated or indebted to





15

--------------------------------------------------------------------------------

 



Guarantor, all such liabilities, obligations and indebtedness, together with all
interest thereon and fees and other charges in connection therewith, and all
liens, security interests, charges and other security devices, shall at all
times, be second, subordinate and inferior in right of payment, in lien priority
and in all other respects to the Obligations and to all liens, collateral
assignments, security interests and other security devices or arrangements
securing the Obligations.

19.      Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation of this Guaranty.

20.      Successors and Assigns. This Guaranty shall bind the successors and
permitted assigns of Guarantor and benefit Chase and its successors and
assigns.  This Guaranty may not be assigned or delegated by Guarantor without
the express written consent of Chase in its sole discretion and any attempt to
assign, delegate or transfer this Guaranty without such consent shall be null
and void and of no effect whatsoever.

21.      Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,  WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

22.      Waiver of Jury Trial; Consent to Jurisdiction and Venue; Service of
Process.  GUARANTOR HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY.  GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT GUARANTOR MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH GUARANTOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  NOTHING IN THIS SECTION 21 SHALL AFFECT THE RIGHT OF CHASE TO BRING ANY
ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  EACH PARTY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS FOR NOTICES SPECIFIED ON THE SIGNATURE PAGE HERETO.

EACH OF GUARANTOR AND CHASE HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN GUARANTOR AND
CHASE ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR ANY OTHER
TRANSACTION DOCUMENT.  THIS PROVISION IS A MATERIAL





16

--------------------------------------------------------------------------------

 



INDUCEMENT TO CHASE TO PROVIDE THE FACILITY EVIDENCED BY THE AGREEMENT.

23.      Joint and Several.  If any other Person in any manner or by any means
or method also guarantees payment, performance or both payment and performance,
of any or all of the Obligations, Guarantor shall be jointly and severally
liable with such other Person for payment and performance of those Obligations.

24.      Agents. Chase may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it in good faith.

25.      Counterparts. This Guaranty may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Guaranty by signing
any such counterpart.

(The remainder of this page is intentionally blank; counterpart signature pages
follow.)





17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered as of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Lee Chung

By:

/s/ Pamela Marsh

 

 

     Lee Chung

Name:

Pamela Marsh

 

 

     Authorized Officer

Title:

Managing Director, Treasurer

 

 

 

Address for Notices:

 

 

     Address for Notices:

3043 Townsgate Road, Third Floor

 

 

Westlake Village, CA  91361

 

JPMorgan Chase Bank, N.A.

 

 

712 Main Street, 3rd Floor North

Phone: (805)330-6059

 

Houston, Texas 77002

Fax: (818)936-0145

 

Attention:  Lee Chung

email:  pamela.marsh@pnmac.com

 

Phone:  (713) 216-1847

 

 

Fax:  (713) 216-5570

 

 

email:  lee.s.chung@jpmorgan.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------